Citation Nr: 1731041	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral foot dermatophytosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This claim was previously impacted by a stay related to an appeal of the United States Court of Appeals for Veterans Claims (CAVC) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit subsequently reversed the CAVC's decision.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  As such, the stay on affected appeals has been lifted and review of the Veteran's claim may proceed at this time.

The Board notes that in the Veteran's February 2011 claim he referenced hypertension and heart surgery and that "[t]his results in my being unable to find suitable employment."  The Agency of Original Jurisdiction (AOJ) took this as a claim for entitlement to a total disability rating based on individual unemployability (TDIU), which was denied in a May 2011 rating decision.  The Veteran did not appeal this decision.  As such, while acknowledging that a claim for a TDIU is part and parcel of an increased rating claim when such a claim is raised by the record, the Board finds that a TDIU claim is not on appeal at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Veteran was most recently afforded a VA examination with respect to his bilateral foot dermatophytosis in March 2011.  On the Veteran's August 2013 VA Form 9 (Appeal to [the Board]) he stated that "[i]n 2011, I was prescribed medicated cream for my feet.  I have continued to use prescribed medicated cream since.  As time passes I have had to increase the frequency of use of the medicated cream" and "[m]y condition is progressively getting worse, the medicated cream is only a temporary relief."  In a December 2016 Written Brief Presentation, the Veteran's representative stated that they "request[] that the Board remand for a new [Compensation and Pension] examination."  In light of the possible increase in severity in the Veteran's disability, the Board finds that remand is required for a new VA examination, as outlined further in the remand directives below.  As will be discussed below, the Veteran has reported and previous VA examinations have noted manifestations and symptomatology associated with his bilateral foot dermatophytosis beyond visual effects on the skin.  As such, the examiner will be asked to address any such manifestations.       
  
In addition, the Board notes that extraschedular disability ratings are available in certain circumstances and that the Board is unable to assign such ratings in the first instance, but rather must refer cases to the Under Secretary for Benefits or the Director of Compensation Service for initial consideration.  See 38 C.F.R. § 3.321(b)(1) (2017); Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board finds that in this case the Veteran's increased bilateral foot dermatophytosis claim must be referred to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether an extraschedular rating is warranted.

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  

In this case, the Veteran's bilateral foot dermatophytosis is rated under Diagnostic Code 7806-7813.  Diagnostic Code 7813 (Dermatophytosis) instructs to rate as disfigurement of the head, face, or neck, as scars or as dermatitis, "depending upon the predominant disability."  The AOJ rated the Veteran's bilateral foot dermatophytosis based on dermatitis under Diagnostic Code 7806 (Dermatitis or eczema).  This Diagnostic Code provides disability ratings based on percentage and location of the body covered by skin disability (contemplating visual effects on the skin) and by the use (type and frequency) of medication.  The evidence of record indicated that there were manifestations and symptomatology associated with the Veteran's bilateral foot dermatophytosis that are not contemplated by Diagnostic Code 7806.  

In this regard, in his February 2010 claim, the Veteran stated "I...have problems with both of my feet developing a rash and swelling, making it difficult to walk or stand for long periods of time."  In the November 2011 Notice of Disagreement (NOD), the Veteran stated that his bilateral foot dermatophytosis "effects both of my feet...This is an on going illness that effects (sic) my ability to walk."  

The Veteran was afforded three VA examinations related to his bilateral foot dermatophytosis.  The April 2010 VA examination report noted various bilateral symptoms, to include pain, swelling, stiffness, fatigability, weakness and lack of endurance.  It was noted that flare-ups occurred 1 to 3 times a month, lasted for 1 to 2 days and that the effects of flare-ups on limitation of motion was "25% LOM," presumably referencing that there was a 25 percent reduction in range of motion during flare ups.  It was also noted that functional limitations on standing were that the Veteran was "[a]ble to stand for 15-30 minutes" and that functional limitations on walking were that the Veteran was "[u]nable to walk more than few yards."  Upon physical examination, tenderness was noted bilaterally.  It was noted that the Veteran "[w]alks with short steps guardedly" and that his gait was "[s]low and deliberate without limp."  A diagnosis was noted of intermittent tinea pedis and "bilateral foot pain-etio[logy] unk[nown]."  It was noted that there were significant occupational effects.  Specifically, the disability's impact on occupational activities was noted as decreased mobility, lack of stamina, weakness or fatigue and pain.  Being assigned different duties was noted as a resulting work problem.        

The January 2011 VA examination report noted that the Veteran "claims his feet are in a lot of pain."  It was noted that the Veteran had "problems with the feet being...painful and odor and hypersensitivity."   Various symptoms were noted bilaterally, to include pain, swelling, stiffness, fatigability, weakness and lack of endurance.  It was also noted that functional limitations on standing were that the Veteran was "[u]nable to stand for more than a few minutes" and that functional limitations on walking were that the Veteran was "[u]nable to walk more than few yards."  Upon physical examination, tenderness was noted bilaterally and it was also noted (under the left foot heading) that the Veteran "has difficulty with sensation of any kind even light touch and seems to have hypersensitivity to touch particularly on the medial aspect of the right foot[,] appears to have discomfort with movement" and it was also noted (under the right foot heading) that "the skin is very sensitive to the touch."  Regarding the Veteran's gait, it was noted that the Veteran "appears to have pain putting weight on either foot and walks carefully and slowly because of this."  A diagnosis was noted of "chronic athlete's feet, with bilateral foot hyper-sensitivity."  It was noted that there were significant occupational effects.  Specifically, the disability's impact on occupational activities was noted as decreased mobility, problems with lifting and carrying (to include the amount that the Veteran could carry), lack of stamina, pain and limited time standing and walking.

The examiner provided an opinion that "standing and walking and lifting and carrying and driving would all be limited by the Veteran's...current bilateral foot condition" and that "he has feet pain with ambulation and simply standing- he would have difficulty performing work as a truck driver [noted as his prior occupation from 1983-2007 before he retired due to heart problems] because of current bilateral foot condition.  Veteran's current bilateral foot condition would not prevent sedentary work."  The examiner also stated that "athlete's feet is often a chronic skin condition.  Long term effects of poorly or intermittently treated topical infections could have a long term effect on the nerves and could lead to a hypersensitivity in the skin."

The March 2011 VA examination report noted that "the Veteran estimates that the pain intensity in the involved areas of his feet is an 8-9 on a scale of 0-10.  Since the pain is always severe there are no flare ups" and that "when the Veteran is at rest such as lying in bed he claims that he still has severe pain.  It is also painful when he walks or stands.  This limits his walking to about 50 yards and limits his standing to 15 to 30 minutes."  It was also noted that the Veteran reported "that he has a bad odor to his feet all the time."  A diagnosis was noted of dermatophytosis, chronic bilateral feet.  

As noted above, the Diagnostic Code that the Veteran's bilateral foot dermatophytosis has been rated under (7806) provides disability ratings based on percentage and location of the body covered by skin disability (contemplating visual effects on the skin) and by the use (type and frequency) of medication.  As outlined above, the evidence of record indicated manifestations and symptomatology associated with the Veteran's bilateral foot dermatophytosis that are not contemplated by Diagnostic Code 7806, to include hypersensitivity and pain, which resulted in various functional impairment, to include in walking, standing, lifting, carrying and driving.  In addition, it was reported that the Veteran's feet had an odor.  These manifestations are not contemplated by Diagnostic Code 7806.  Accordingly, the first Thun element is met in this case.  

As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. § 3.321(b)(1) (2017).  As outlined above, the April 2010 and January 2011 VA examination reports noted significant occupational effects related to the Veteran's bilateral foot disability and noted specific impacts on occupational activities, to include decreased mobility, lack of stamina, weakness or fatigue, problems with lifting and carrying (to include the amount that the Veteran could carry), lack of stamina, pain and limited time standing and walking.  In addition, the January 2011 VA examination report included an opinion stating that "standing and walking and lifting and carrying and driving would all be limited by the Veteran's...current bilateral foot condition" and that the Veteran "would have difficulty" performing his previous work as a truck driver "because of current bilateral foot condition."  Overall, the evidence indicated that the disability picture of the Veteran's bilateral foot dermatophytosis exhibited marked interference with employment.  Accordingly, the second Thun element is met in this case.  

As to the third step, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. § 3.321(b)(1) (2017).  As outlined above, the first two Thun elements are met in this case and therefore the Veteran's increased bilateral foot dermatophytosis rating claim must be referred to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether an extraschedular rating is warranted.  

Finally, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from May 2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in May 2013).

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his bilateral foot dermatophytosis.

The Veteran has reported and previous VA examinations have noted manifestations and symptomatology associated with his bilateral foot dermatophytosis beyond visual effects on the skin, to include hypersensitivity and pain, which resulted in various functional impairment, and odor (see the body of the remand for further related discussion).  The examiner is therefore asked to address any manifestations and symptomatology associated with the Veteran's bilateral foot dermatophytosis beyond visual effects on the skin, whether any steroid medication is either topical or systemic, and whether any foot symptoms or dysfunction are attributable to disorders other than the service-connected dermatophytosis.   

3.  After completion of the above, refer the Veteran's claim for entitlement to an initial compensable disability rating for bilateral foot dermatophytosis to the Under Secretary for Benefits or the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 3.321(b) (2017) for consideration of whether an extraschedular rating is warranted.  Attention is invited to the body of the remand and the evidence and discussion therein related to extraschedular consideration.

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




